Title: Robert Treat Paine to Joseph Palmer, 1 January 1776
From: Paine, Robert Treat
To: Palmer, Joseph


     
      Philadelphia Jan 1st 1776
      My Dear Friend
     
     I arrived here the 28th ultimo from my journey as far as Ticonderoga, we proceeded no farther as we had some expectations when we sat out, partly because the season was too late to pass safely by water and too early to pass on the ice; and also because the object of our commission of most immediate importance could be determined at Ticonderoga—but a very great reason was because the Military situation of Canada would not admit of our receiving that assistance from Genl. Montgomery which was necessary to promote the chief purpose of our going there.
     At Albany we attended a treaty with the Six Nations and it appeared to be very serviceable to the cause that a Committee from the Grand Council Fire at Philadelphia attended it. The Indians were much elated and behaved with every mark of friendship; their speech contains matters of importance and I suppose will be published as soon as the report arrives from Albany to the Congress.
     You write in low spirits about salt petre making among you, but as your letter is of old date I hope your spirits have been since raised by the production of considerable quantities in divers places, we are informed here that you have got into the right method and that you make considerable quantities. Pray use your influence to have people in different parts set up small works. This will spread and increase it and the Works will always be enlarged in proportion to the success. They make it at this time here in the city works from earth taken from the bottoms of Cellars where wood and vegetables have lain and they have good success. It is spreading also in the family way —I intended to enlarge on this subject but have not been here long enough to digest matter.
     At present my mind is much agitated on the discovery of a malicious and slanderous correspondence between James Warren and John Adams respecting Mr. Cushing and myself and on comparing what is written with the behaviour of some of my brother delegates it appears to me that while I have been exerting myself to the utmost in supporting the common defence of all that is valuable and by that means exposing myself to the vengeance of administration if I should fall into their hands some particular persons whom I considered as struggling with and supporting me in the same cause to my astonishment are undermining my importance happiness, and safety, so that not only if our common enemy conquers we shall be made miserable but if our struggles are crowned with success I am then to be crushed and rendered unhappy by the very men, I have been endeavoring to support at the risk of every thing that is valuable. I have received a notification of my appointment as one of the judges of the Supreme Court and a list of the whole set with the rank, of which the Hon. John Adams is chief Justice. By this opportunity I have sent my answer in the negative and have assigned one reason which I think of itself sufficient. I have had but little time to consider the matter and could have wished to know how the other gentlemen like their rank and wether they have accepted; I am far from thinking that the honorable board had the least intention of disparaging the merit of any gentleman but when we consider that the proposed chief Justice ranks the last but one in age and as a lawyer at the bar it looks to me as if some imperceptible influence had regulated the appointment of a chief justice upon political or other principles than what are usual in such cases; if I was not worthy of such a trust (as my former friend Col. Warren, suggests) why was I appointed; and if I am defective either in law, knowledge, integrity or political rectitude it certainly was wrong to appoint me; but if supposed sufficiently qualified in these respects, why am I degraded? I mourn the appearance of these and some other matters that are coming to light. I fear they spring from a fountain that will embitter the administration of our public affairs. Excuse my writing thus freely to you but it is to no purpose to disguise some sorts of uneasiness; if a junto of two three or four men are able to combine together, settle a test of political rectitude and destroy every one who will not comply with their mode of conduct, if vanity arrogance and violance are primary qualities in a free state I must confess things are like to take a turn very different from what I expected.
     Inclosed is the extract but I have not time to explain the manner in which it came to light, but I have wrote it to Maj. Hawley who will explain the matter to you. I have no desire to incense you against particular persons, but if you think such conduct is wrong you will behave accordingly and give me that support you may think I deserve. Wishing the promotion of our common happiness and a deliverance from the perils of public enemies and also false brethren—I am with great esteem Your friend & humble svt
     
      (Signed) R T Paine
     
    